846 F.2d 75Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Stanley E. WOODS, Plaintiff-Appellant,v.James D. BEAM, Senior Deputy Warden, Kirkland CorrectionalInstitution, Defendant-Appellee.
No. 88-7543.
United States Court of Appeals, Fourth Circuit.
Submitted March 31, 1988.Decided May 10, 1988.

Stanley E. Woods, appellant pro se.
Barbara Murcier, South Carolina Department of Corrections, for appellee.
Before DONALD RUSSELL and JAMES DICKSON PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Stanley E. Woods appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  We accordingly affirm the judgment below on the reasoning of the district court.  Woods v. Beam, C/A No. 87-1101 (D.S.C. Jan. 21, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.